02-12-296-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO.  02-12-00296-CR
 
 



ALISHA MARIE LODRIGUE


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 371ST
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Alisha Marie Lodrigue attempts to appeal following her plea of true to the
State’s motion to proceed to adjudicate her guilt.  The trial court accepted
Appellant’s plea and sentenced her accordingly.  The trial court’s
certification of Appellant’s right to appeal states that this “is a
plea-bargain case, and the defendant has NO right of appeal.”  See Tex. R.
App. P. 25.2(a)(2).  On July 6, 2012, we notified Appellant that this appeal
could be dismissed unless she or any party desiring to continue the appeal
filed a response showing grounds for continuing the appeal.  The court has not
received any response.
The
Texas Rules of Appellate Procedure are clear that in a plea-bargain case, an
appellant may appeal only those matters that were raised by written motion
filed and ruled on before trial or after getting the trial court’s permission
to appeal.  See Tex. R. App. P. 25.2(a)(2).  Because the trial court’s
certification reflects that Appellant has no right of appeal, we dismiss this
appeal for want of jurisdiction.  See Tex. R. App. P. 25.2(a)(2), (d),
43.2(f).
 
PER CURIAM
 
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  August 30, 2012




 




[1]See Tex. R. App. P. 47.4.